


EXHIBIT 10.17


Description of Arrangement for Directors Fees


The table below sets forth the amount of fees payable to outside directors of
Webster Financial Corporation for their services as Directors for the period
April 2012 to April 2013. The Compensation Committee will conduct the annual
compensation review in February 2013. The Committee may decide to revise the
Schedule shown below at the meeting or at another meeting.


Event                                Amount    


Annual Retainer
$32,000



Board Meeting Attended                        $ 1,200


Committee Meeting Attended                    $ 1,200


Telephonic Board Meeting                        $ 600


Telephonic Committee Meeting                    $ 600


Separate Webster Financial Corporation and Webster            $ 2,000
Bank Board Meetings (Held on the Same Day)


Annual Retainer for Lead Director
$22,500



Annual Retainer for the Chair of the Audit Committee        $15,000


Annual Retainer for the Chair of the Compensation Committee    $10,000




Annual Retainer for the Chair of the Risk Committee            $10,000


Annual Retainer for the Chair of the Nominating & Corporate        $ 7,500
Governance Committee




